Appeal from an order of the Albany Special Term of the Supreme Court denying petitioner’s application to compel the Secretary of State to certify to the proper election officials that there is a vacancy in the office of District Attorney of Kings County to be filled at the general election in 1947. The Special Term held that no vacancy occurs in that office until December 31, 1949, which vacancy should be filled at the general election in November of that year. Order affirmed, without costs. The court hereby certifies that a question of law is involved which in its opinion ought to be reviewed by the Court of Appeals and this court grants permission to petitioner to appeal to that court. All concur.